DETAILED ACTION
This office action is a response to an application filed on 01/10/2020, in which claims 1-30 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


In reference to claims 25-30, 
Claims 25-30 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. The limitation “A computer-readable medium storing computer readable code” in claim 25 and “The computer readable medium” in claims 26-30 the said claims are encompassing non-statutory medium. The Specification is silent with the definition of term “A computer readable medium” and “The computer readable medium”. The applicant has defined “A computer readable medium” in paragraph 96 (US 20200154486) as “The computer-readable medium/memory 1206 may also be used for storing data that is manipulated by the processor 1204 when executing software”. The broadest reasonable interpretation of  such definition form a person of ordinary skill is a transitory (signal per se) and/or a non-transitory See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2. 
Claims drawn to such “A computer readable medium” and “The computer readable medium” that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory " to the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 13, 16, 17, 19, 22-23, 25 and 28-29 are rejected under 35 U.S.C 103 (a) as being unpatentable over Lin et al. (hereinafter, “Lin”; 20170223743) in view of LUO et al. (hereinafter, “LUO”; 20200187265).
In reference to claims 1 and 25, 
Lin teaches a method of wireless communication at a user equipment (UE), comprising: generating (transmit, paragraph 57); a narrowband physical random access channel (NPRACH) (NB-PRACH, paragraph 57);signal (random access preamble signal, paragraph 57); comprising multiple repetitions (a sequence of five identical symbols, paragraph 58), wherein each repetition comprises multiple symbol groups (multiple symbol groups, paragraph 58);
transmitting (achieving uplink transmission, paragraph 57); the NPRACH signal (NB-PRACH, paragraph 57); to a base station (achieving uplink transmission, paragraph 57). 
Lin does not teach explicitly about applying a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal.
LUO teaches applying (multiplies, paragraph 228 or 230); a repetition level (repetition period, paragraph 232); scrambling sequence (scrambling code sequence, paragraph 232); to the NPRACH signal (NPRACH, paragraph 232), wherein a single scrambling sequence (first scrambling code sequence or second scrambling code sequence is interpreted as a single scrambling sequence, paragraph 232); is applied (multiplies, paragraph 228 or paragraph 230);to a set of repetitions (repetition period is interpreted as using repetitions, paragraph 232); comprised in the NPRACH signal (NPRACH in the NB-IoT I is used, paragraph 232); and
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to apply a repetition 
In reference to claims 4, 16, 22 and 28,
Lin teaches further comprising: receiving (signaled, paragraph 91); an indication (one or more configuration parameters, paragraph 91); of a scrambling sequence (number of tones and the size of fixed hopping, paragraph 91); from the base station (signaled as configuration information in paragraph 91 is interpreted as receiving signal from a base station (eNB paragraph 57)). 
In reference to claims 5, 17, 23 and 29,
Lin teaches wherein the indication comprises a scrambling sequence index (starting index, paragraph 91); comprised in Radio Resource Control (RRC) signaling or system information signaling (system information block, paragraph 91). 
In reference to claim 13, 
Lin teaches an apparatus for wireless communication, comprising: means for generating a narrowband physical random access channel (NPRACH) signal comprising multiple repetitions, wherein each repetition comprises multiple these limitations are identical to claim 1, therefore, they are rejected as claim 1).
Lin does not teach explicitly about applying a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal.
LUO teaches means for applying a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal (this limitation is identical to claim 1, therefore, it is rejected as claim 1);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to apply a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal as taught by LUO because it would allow provides a random access preamble transmission method for obtaining, by a terminal device, a scrambling code sequence, scrambling a random access preamble by using the scrambling code sequence, and sending a scrambled random access preamble to a network device to resolve a target cell false alarm problem that exists during existing random access preamble transmission of an NPRACH. 
In reference to claim 19, 
Lin teaches an apparatus for wireless communication, comprising: a memory (fig. 20A, element 920, paragraph 134
at least one processor coupled to the memory and configured to (fig. 20A, element 910, paragraph 134): 
generate a narrowband physical random access channel (NPRACH) signal comprising multiple repetitions, wherein each repetition comprises multiple symbol groups; and transmit the NPRACH signal to a base station (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Lin does not teach explicitly about applying a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal.
LUO teaches apply a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal (this limitation is identical to claim 1, therefore, it is rejected as claim 1);
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin to apply a repetition level scrambling sequence to the NPRACH signal, wherein a single scrambling sequence is applied to a set of repetitions comprised in the NPRACH signal as taught by LUO because it would allow provides a random access preamble transmission method for obtaining, by a terminal device, a scrambling code sequence, scrambling a random access preamble by using the scrambling code sequence, and sending a scrambled random access preamble to a network device to resolve a target cell false alarm problem that exists during existing random access preamble transmission of an NPRACH. 
s 2, 14, 20 and 26 are rejected under 35 U.S.C 103 (a) as being unpatentable over Lin et al. (hereinafter, “Lin”; 20170223743) in view of LUO et al. (hereinafter, “LUO” 20200187265) and in further view of YI et al. (hereinafter, “YI”; 20190098608).
In reference to claims 2, 14, 20 and 26,
Lin and LUO don’t teach explicitly about the method of claims 2, 14, 20 and 26.
YI teaches wherein the repetition level (subframe repetition is interpreted as repeating information or signal, paragraph 93);scrambling sequence (scrambling sequence, paragraph 172); is cell specific (cell/carrier among specific cell, paragraph 173). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Lin and Luo to use a cell specific repetition level scrambling sequence as taught by YI because it would allow providing a method for configuring a DMRS considering a single tone transmission or a multi-tone transmission in an NB (Narrow Band)-IoT system.
Allowable Subject Matter
Claims 3, 6-12, 15, 18, 21, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190089504………………..paragraphs 247-248 and 253.
20190097853………………..paragraphs 62, 71-72 and 79.

20180242101……………….paragraphs 119 and 203. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANE L LO/Primary Examiner, Art Unit 2466